Citation Nr: 0917277	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a service-
connected pilonidal cyst, postoperative.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the RO denied service connection for 
PTSD, but that the veteran's representative, in April 2009, 
requested that the Board recharacterize the issue on appeal 
as one of entitlement to service connection for a "mental 
disorder to include PTSD" and the Board has done so. 

The issue of a compensable rating for a service-connected 
pilonidal cyst is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD, did not engage 
in combat with the enemy and does not have a credible 
stressor and the Veteran's depressive disorder is not 
etiologically related to service.


CONCLUSION OF LAW

A mental disorder, to include PTSD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1)(2008), to be renumbered 38 
C.F.R. § 3.304(f)(2), 74 Fed. Reg. 14491 (March 31, 2009).  
See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

History and Analysis

The Veteran asserts that he has a mental disorder, to include 
PTSD, due to his military service.  The Veteran contends that 
he has suffered a deep depression ever since his first wife 
left him for a fellow soldier, not long after his discharge 
from service.  The Board notes that the Veteran was married 
four times.  

The Veteran's service treatment records do not reveal any 
psychiatric complaints or findings.  There are no post-
service treatment records showing any kind of mental disorder 
or condition until 1988, when the Veteran was diagnosed with 
major depression.  A number of psychiatric examiners from 
1988 to 1989 diagnosed the Veteran with some form of 
depressive disorder.  However, these examiners seem to have 
mainly attributed his depression to his girlfriend of that 
time leaving him, followed by her untimely death.  A 1988 
court assessment by a licensed psychologist, E.W., notes that 
the Veteran reported no previous psychiatric history until 
after his arrest in 1988.  A 1996 private medical report 
notes that the Veteran had been on antidepressant medication 
since 1988. The examiner's diagnosis was adjustment disorder 
with depressed mood, considering major depressive episode.  

The Veteran's DD 214 shows that he served in the United 
States Army as a Personnel Specialist from January 1970 to 
February 1972.  He received the National Defense Service 
Medal and Parachute Badge but did not receive any decorations 
or medals, including the Combat Infantryman Badge, which are 
awarded exclusively for involvement in combat.  In addition, 
there is no indication of any foreign service or that he 
served in any war zone.  

Based on the above the Board finds that there is no evidence 
indicating that the Veteran engaged in combat with the enemy. 

A non-combat Veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor.  Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran's PTSD stressor 
response letter did not contain any stressors that could be 
verified.  In fact, the only stressing episode that the 
Veteran describes as even tangentially related to military 
service was when his first wife left him for a fellow soldier 
after his discharge from active duty.

Although the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

The Veteran has received previously received diagnoses of 
major depression and adjustment disorder with depressed mood 
from medical personnel, but he has not received any diagnosis 
of PTSD.  The evidence does not reveal supporting lay 
statements and the Veteran has not provided enough specific 
evidence, such as the Veteran's participation in the 
particular action that caused a stressor or details to 
corroborate or verify any alleged stressor.  

While the Veteran has stated the belief that his mental 
disorder was caused by his military service, as a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Because the Veteran does not have a current diagnosis of 
PTSD, did not engage in combat and because he has not 
provided a verifiable stressor, the preponderance of the 
evidence is against the claim as it relates to PTSD.  In 
addition, there are no psychiatric findings or complaints in 
service or within a year of service.  The first records 
showing any kind of mental disorder are from 1988, more than 
fifteen years after discharge from service, when the Veteran 
received diagnoses of major depression.  Further, when he 
received these diagnoses the examiners related the condition 
to his girlfriend of the time leaving him and then her death.  
A 1988 examiner noted that the Veteran reported no previous 
psychiatric history until after his arrest in 1988.  There is 
no medical evidence in the record linking any mental 
condition the Veteran has ever suffered from to the Veteran's 
military service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a mental condition, to 
include PTSD, must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection by a 
letter in December 2003, before the adverse rating decision 
that is the subject of this appeal.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice via letter of the appropriate 
disability rating and effective date of any grant of service 
connection.  The Veteran was given the notice required by 
Dingess for service connection in a May 2007 letter; however 
there has been no subsequent adjudication.  There is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide the specific 
notice for service connection for PTSD required by Dingess in 
a timely fashion, as his claim for service connection is 
being denied.  See Dingess, supra.  Issues concerning the 
degree of disability or the effective date of the award do 
not arise here.  Despite any deficient notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to the appellant in the processing of a final decision.  See 
Bernard, supra.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available private treatment records 
the Veteran authorized VA to obtain.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
claimed mental disorder, to include PTSD, did not manifest 
itself in service; there is no evidence of a mental disorder 
shown within a year after discharge from active military 
service, and there is no competent evidence that suggests it 
is related to any established event, injury, or disease in 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a mental disorder, to include PTSD, is 
denied.


REMAND

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran seems to indicate that his service-connected 
pilonidal cyst has worsened and causes him chronic 
discomfort.  Therefore, the Board finds that a thorough and 
contemporaneous VA examination would certainly assist the 
Board in clarifying the current severity of the Veteran's 
service-connected pilonidal cyst.  Such examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

A review of the record does not indicate that the Veteran has 
been physically examined in connection with his claim.  This 
appears to be due to the fact that he is incarcerated in a 
correctional facility and the Veteran either was not released 
for the examination or the local VA medical center does not 
allow inmates to be examined there.  The U.S. Court of 
Appeals for Veterans Claims (Court) has recognized that VA's 
ability to provide assistance to incarcerated Veterans is 
limited by the circumstances of the Veteran's incarceration.  
E.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding 
that the Secretary lacked the authority to compel the warden 
of a state prison to release a Veteran for psychiatric 
examination).  Nevertheless, the duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans.  See Bolton; Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a Veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated Veteran extends to arranging for 
adequate evaluation within the prison facility.  There is no 
indication that the RO undertook any efforts to provide 
alternate examination arrangements for the Veteran, in spite 
of the Veteran's requests.  

Although the Board is mindful of the holding of Bolton, the 
Veteran is again reminded that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the Veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for the Veteran's service-
connected pilonidal cyst.  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected condition and the 
effect of that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit that 
are relevant to establishing increased 
compensation.  The Veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.

2.  Arrangements should be made to have 
the Veteran physically examined, taking 
into consideration Wood and Bolton, both 
supra.  The RO should attempt to 
coordinate with Mount Olive Correctional 
Complex, One Mountainside Way, Mount 
Olive, WV 25185, to schedule the Veteran 
to undergo an examination(s) by a 
physician(s) to determine the current 
nature and severity of his service-
connected pilonidal cyst.  If necessary, a 
fee basis contractor(s) should be retained 
or other appropriate arrangements made.  
All such efforts and their results should 
be documented in the claims file.  The 
examiner should provide a full description 
of the effects of the scars upon the 
Veteran's employment and daily life, 
including any manifest limitation of 
activity alleged by the Veteran.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


